Welles, Justice.
The action is for the recovery of money, upon a contract between the defendant of the one part,.and Martin Allen and Caroline his wife of the other part. The complaint alleges a breach, on the part of the defendant, of that contract. The only title the plaintiff shows to the cause of action is by an allegation in the complaint in the following words, viz.:—
“ That the said plaintiff is now the sole owner of the said demand against the said defendant.” This I do not think is sufficient. It is merely an allegation of a conclusion of law. The defendant has a right to be informed by the complaint, how the plaintiff became the owner of the demand; whether by purchase, assignment, operation of law, or how otherwise. Some fact or facts should be stated by which it would appear how he became such owner. (Russel agt. Clapp, 7 Barb. 482; Bentley agt. Jones, 4 How. Pr. R. 202; M‘Murray agt. Thomas, 5 id. 14; Parker agt. Totten, 10 id. 233.)
There must be judgment for the defendant, with leave to the plaintiff to amend his complaint on the payment of costs.